COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      John B. Kennedy v. The State of Texas

Appellate case number:    01-12-01143-CV

Trial court case number: 1320351

Trial court:              178th District Court of Harris County

        On July 18, 2013, appellant, John B. Kennedy, filed an affidavit of indigence in this court
in the above-referenced matter. See TEX. R. APP. P. 20.1(a)(2). On July 24, 2013, the Clerk of
this Court sent a copy of the affidavit to the trial court clerk. See TEX. R. APP. P. 20.1(c)(1),
(d)(2). On January 2, 2014, the district clerk filed a clerk’s record on indigence, reflecting that
no contest to the affidavit of indigence was filed. See TEX. R. APP. P. 20.1(e). Therefore the
allegations in the affidavit are deemed true, and appellant is entitled to proceed without advance
payment of costs. See TEX. R. APP. P. 20.1(f).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
        It is further ORDERED that the court reporter file with this Court, within 30 days of the
date of this order and at no cost to appellant, the reporter’s record. See TEX. R. APP. P. 20.1(k).
       Because the clerk’s record has already been filed in this case, Appellant’s brief is
ORDERED filed with this Court within 30 days after the date the reporter’s record is filed. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date the
appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court

Date: January 14, 2014